DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 11/15/2021.
	Claims 1-12 are pending.
	Claims 8-12 are withdrawn as being drawn to non-elected groups or species.
	Claims 1-7 are currently under consideration to the extent that they read upon Applicant’s elected species.
	NOTE: Applicant elected the matrix comprise a carrageenan gelling agent and optionally microcrystalline cellulose, there be multiple beads of like construction, and the active be a nutrient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al (WO 2016/020217)(IDS Reference), Gelineau (WO 2009/095417), and Labuza et al (IDS Reference).
Wooster teaches a delivery vehicle for nutritional supplements comprising a core (1) surrounded by a polymer shell (4), wherein the core comprises active ingredients (2) dispersed in a continuous polymer matrix (3) (see entire document, for instance, Abstract and Fig. 1).  It is noted that the polymer matrix (3) can be formed from carrageenans, alginates, and mixtures thereof (see entire document, for instance, page 7, lines 18-21 and claim 3).  The polymer shell (4) can also be formed from carrageenans, alginates, and mixtures thereof (see entire document, for instance, page 14, lines 14-18).  It is noted that one could consider (2) as the capsule or microcapsule with (3) serving as the shell, wherein (3) is taught as being an alginate, wherein (4) can serve as the matrix, which is taught as being carrageenans.  Alternatively, (2) can be considered beads with (3) serving as a matrix, wherein (3) is taught alternatively as being carrageenans.  
Wooster does not directly teach that a gelled appetizing matrix has a pH of less than 4.0.  Wooster further does not directly identify that the matrix has the same Aw as the active ingredient beads (2) and is in a range of 0.4-0.9.
Gelineau teaches a composition and method for enhancing pet food palatability.  Gelineau teaches that the liquid palatability enhancer can be applied in a gravy or jelly type matrix during the mixing of the additional ingredients (see entire document, for instance, [0045]).  Gelineau further teaches that after having a higher pH for obtaining a 
Labuza teaches that multi-domain foods with regions formulated to different water activities cause the whole system to be in a non-equilibrium state and results in moisture migration from a higher Aw to a lower Aw region which can result in undesirable changes in the system (see entire document for instance, page 49, right column, third paragraph).  Labuza further teaches that when Aw goes above the lower growth limit of 0.6 for salt-tolerant microorganisms, 0.80 for most molds, about 0.87 for most yeasts, and 0.91 for most pathogens, these microorganisms can begin to grow (see entire document for instance, page 49, right column, second paragraph).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the ready-to-use product palatability enhancer with a pH of 2.9 as taught by Gelineau in the composition of Wooster.  One would have been motivated to do so in order to increase the palatability of the composition.  One would have been motivated to do so since Wooster teaches the use of taste-masking coatings (page 14, line 25), wherein Gelineau provides a palatability enhancer in order to enhance compliance by the recipient of the composition.  There would be a reasonable expectation of success since both Wooster and Gelineau are directed to vehicles for delivery of active components to animals.
.  

Claims 1-7 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al (WO 2016/020217)(IDS Reference), Gelineau (WO 2009/095417), and Labuza et al (IDS Reference), as applied to claims 1-6 above, and further in view of Ramakrishnan et al (US 2011/0097427).
The teachings of Wooster, Gelineau, and Labuza are set forth above.
Wooster, while teaching that celluloses can be present, does not directly teach the use of microcrystalline cellulose.  
Ramakrishnan teaches that microcrystalline cellulose is a known thickener for supplement formulations (see entire document, for instance, [0089]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize microcrystalline cellulose in combination with the thickeners taught by Wooster.  One would have been motivated to do so since Wooster directly teaches combinations of the thickeners, wherein Wooster further mentions celluloses as useful thickeners and Ramakrishnan teaches that microcrystalline cellulose is a known useful thickener.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611